DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
 
Response to Remarks
The amendments received on 02/10/2021 have been entered, considered, and an action on the merits follows.
Previous drawing and claim objections are hereby withdrawn due to the amended disclosure and claims.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the amended claims. New issues under 35 U.S.C. 112(b) are addressed in the Office Action below.
Applicant’s arguments regarding claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103, found in Sections VII and VIII of the Remarks, have been considered but are moot, because the arguments are directed to the newly amended claim language.  Amended claims 1-5, 7, 10, 13, 16, 17, 19, 20, 23-26, 45, 47, 48, 50, 51, and new claims 52-63 are being addressed for the first time on the merits in the Office Action below.
Claim Objections
The following claims are objected to because of the following informalities:
All claim 1 dependent preambles should read --The Mobile apparatus for processing the crop residue…-- for consistency.
Claim 13, “the less dense material” should read --the less denser material-- for consistency with claim 2.
Claim 23, recitation “directing the crop residue into a plurality of same direction rotating radially extending rigid blunt impact members” reads awkwardly, because the recitation is attempting to set forth a method step and further define the impact members with multiple adjectives all in one limitation. Further defining the impact members in a separate limitation will make said recitation more comprehensible.
All claim 23 dependent preambles should read --The method for processing the crop residue…-- for consistency.
All claim 45 preamble dependents should read --The apparatus…-- for consistency.
Claim 55, “the member” should read --the impact member--.
Claim 56, “each rigid blunt impact members” should read --each rigid blunt impact member--.
Appropriate correction is required.

Claim Interpretation
Examiner notes that recitation “denser material” found in claims 2 and 13 are interpreted as “heavier material” as described in paragraph 0032 of the specification; and recitations “less denser material”, “less dense material”, and “less dense crop residue” found in claims 2, 13, and 51, respectively, are interpreted as “lighter material” as described in paragraph 0032.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this case, the disclosure as originally filed does not provide support for claim 52 limitation “at least three such rigid blunt impact members arranged in a helical configuration”. Paragraph 74 of the specification states “the impact members 28a, 28b, 28c, 28d, 28e, 28f are arranged as repeating sets of three impact members, such as the sets defined by impact members 28a, 28b, 28c and 28d, 28e, 28f as seen in Figure 1. This arrangement has each impact member at a different angle to the others, but spaced appropriately along the shaft 34, 36”.
Regarding claimed limitation “at least three” impact members, said limitation is reasonably interpreted as the claimed apparatus having three impact members, which the disclosure as originally filed does not support an apparatus having only three impact members, where paragraph 74 describes repeating sets of three impact members, which does not constitute only three impact members. 
Regarding claimed limitation “helical configuration”, the term “helical” is reasonably interpreted as “having a shape or form of a spiral”. In this case, the disclosure states that the impact members are at different angles with respect to each other, which does not described the specific shape of a spiral. Similarly, the drawings as originally filed do not illustrate an obvious form of a spiral, instead, they illustrate stacked impact members at different angles, as discussed in paragraph 74.

Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure as originally filed does not provide support for claim 57 negative limitation of “wherein a path of movement of the crop residue between the inlet and the outlet is free of a sieve that retains crop residue within the housing whilst the crop residue is of a size unable to pass the sieve.” The mere absence of a positive recitation of a sieve-free apparatus in the specification, or a sieve-free apparatus from the drawings is not a basis for an exclusionary, negative claim limitation. The disclosure as originally filed does not provide adequate basis to claim the exclusion of a sieve. See MPEP 2173.05(i).

Claim 58 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
The disclosure as originally filed does not provide support for claim 58 negative limitation of “wherein the radially extending rigid blunt impact members are absent from the second housing portion.” The mere absence of a positive recitation of a second housing portion being impact member-free in the disclosure is not a basis for an exclusionary, negative claim limitation. The disclosure as originally filed does not provide adequate basis to claim the exclusion of impact members from the second housing portion. See MPEP 2173.05(i).

Claim 61 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure as originally filed does not provide support for claim 61 negative limitation of “wherein the impact members do not extend into the second housing portion.” The mere absence of a positive recitation of a second housing portion being impact member-free in the disclosure is not a basis for an exclusionary, negative claim limitation. The disclosure as originally filed does not provide adequate basis to claim the exclusion of impact members from the second housing portion. See MPEP 2173.05(i).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 10, 13, 16, 17, 19, 20, 23-26, 45, 47, 48, 50, and 51-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 further defines the element “second housing portion” by reciting “the second housing portion comprising an outlet for discharging the crop residue after it is process”. However, the element “second housing portion” was introduced in a non-positively recited, functional limitation of the element “output”, which recited “an output for providing the crop residue to a second housing portion of the housing”. Because the “second housing portion” is initially not positively recited, it is unclear if said portion is a required part of the claimed housing.
Claim 1 recites “wherein the plurality of radially extending rigid blunt impact members”. Regarding the element “plurality of radially extending rigid blunt impact members”, it is unclear if said element is meant to refer to the previously set forth “plurality of radially extending blunt impact members”, further define said previously set forth members, or it is meant to set forth additional members that are rigid.
Claim 2, “the speed of rotation” of the impact members and “the speed of air movement” by the one or more blowers lack antecedent basis.
Claim 2 recites “such that there is differentiated impacts of the denser material in the crop residue in relation to the less denser material in the crop residue.” Regarding recitations 
Claim 3 recites “wherein at least one blower of the one or more blowers is in the form of a paddle of a spreader”. Regarding recitation “in the form of a paddle of a spreader”, the metes and bounds of said recitation are unclear, i.e. it is unclear if a specific paddle shape is being claimed by stating “a paddle of a spreader”.
Claim 3 recites “the elongate housing”, it is unclear if said recitation is meant to refer to the previously set forth housing of claim 1, or it is meant to further define said housing, because the housing of claim 1 is not defined as being “elongate”.
Claim 4, “the internal face” of the housing and “the outer dimensions” of the rotors lack antecedent basis.
Claim 5, “the orbit” of a tip of the impact members lacks antecedent basis.
Claim 10 recites “to damage weed seeds in the crop residue upon impact”. Regarding recitation “weed seeds”, it is unclear if said recitation is meant to refer to the previously set forth weed seeds of claim 1, or it is meant to set forth additional weed seeds.
Claim 13 recites “so as to damage substantial amount of seed in the crop residue before it exits the outlet”. Regarding recitation “seed”, it is unclear if said recitation is meant to refer to the previously set forth weed seeds of claim 1, or it is meant to set forth different seeds (it is noted that “seed(s)” is recited twice in claim 13, which should be addressed accordingly). Regarding recitation “it” it is unclear if said recitation is meant to refer to the “seed” or “crop residue”.
Claim 13 recites “within the housing when it
Claims 17 and 19 further define the “restricted opening” of the housing as being a hole, which makes claim 16 recitation “a restricted opening at the outlet of the housing” unclear. Paragraph 92 of the specification and figure 6 of the drawing discuss/illustrate the barriers (58a, 58b) that provides said restricted opening, where said restricted opening is found at the “output” of the housing and not at the “outlet” of the housing as set forth in claim 1. During examination, the restricted opening is interpreted to be at the outlet of the housing.
Claim 20 recites “an outlet out of the spreader”. Regarding recitation “an outlet”, it is unclear if said recitation is meant to refer to the previously set forth outlet of the second portion of the housing of claim 1, or it is meant to set forth a new outlet.
 Claim 23 recites “discharging the crop residue from the outlet of the housing after being impacted”. Regarding recitation “being impacted”, it is unclear if said recitation is meant to refer to the previously set forth method step of “subjecting the crop residue to impacts”, or it is meant to refer to a differing impacting action.
Claim 24 recites “inclining the housing so as to tend to retain the weed seeds”. Regarding the phrase “to tend to”, the metes and bounds of said phrase is unclear, i.e. it is unclear if said phrase is meant to set forth a conditional/tentative scenario.
Claim 25, “the orbital path” of the impact members lacks antecedent basis.
Claim 26 recites “wherein the method further comprises the impact members causing damage to weed seeds present in the crop residue”. It is unclear if said recitation is meant to set forth additional method step of “causing damage” (i.e. damaging) or it is meant to further define the previous method step of “subjecting the crop residue to impacts” of claim 23.
Claim 45 recites “such that in operation weed seeds
Claim 45, “the oncoming path” of the rotating blunt impact members lacks antecedent basis.
Claim 48, “the perimeter wall” of the housing lacks antecedent basis.
Claim 51 recites “wherein the less dense crop residue is more influenced by a longitudinal air flow force, and the weed seeds of the crop residue is more influenced by a centrifugal force imparted by the rotating impact members.” which is in narrative form, which makes it unclear if said recitation is meant to set forth additional method steps, or it is meant to further define a previously set forth method step.
Claim 51 recites “wherein the less dense crop reside”. Regarding recitation “the less dense”, it is unclear if said recitation is meant to further define the previously set forth crop residue, or it is meant to set forth an additional residue, because a less dense residue was not previously set forth.
 Claim 54 recites “crop residue”, it is unclear if said recitation is meant to refer to the previously set forth crop residue of claim 1, or it is meant to set forth additional residue.
Claim 56 recites “wherein each rigid blunt impact member comprises a rectangular cross section transverse to its length”. Regarding recitation “its”, it is unclear what element said recitation is referring to, i.e. “impact member” or the “cross section”.
Claim 57 recites “crop residue”, it is unclear if said recitation is meant to refer to the previously set forth crop residue of claim 1, or it is meant to set forth additional residue.
Claim 63 recites “the elongate housing”, it is unclear if said recitation is meant to refer to the previously set forth housing of claim 1, or it is meant to further define said housing, because the housing of claim 1 is not defined as being “elongate”.
Claim 63 recites “or include from the into to the outlet”, it is unclear what structural limitation said recitation is attempting to set forth.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
It is noted that claims are rejected in the order of dependency and not in numerical order.
Claims 1-5, 7, 10, 13, 16, 17, 19, 20, 55, and 57-63 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dorn (US 1457693 A).
Regarding claim 1, Dorn discloses an apparatus for processing material (figure 2), comprising:
a housing (1) having a first housing portion in the form of two parallel longitudinally connected partial cylinders (figures 1, 2, and 3, i.e. the housing has a portion comprised of two partial cylinders) with a longitudinally extending opening between the partial cylinders (figure 2, element 2), the first housing portion having a first end and a second end (figure 2, i.e. left end of the first portion is the first end, right end of the first portion is the second end), the first end comprising an inlet for receiving a feed of the material (figure 2, i.e. an inlet (11) at a first end) and the second end comprising an output (figure 2, i.e. an output (20) in the form of an annular opening at the second end) for providing the material to a second housing portion (figures 2 and 4, i.e. a second housing portion (18, 18’)) of the housing (1), the second housing portion 
two parallel rotors (figure 3, element 6), each of the two parallel rotors located axially within a respective one of the partial cylinders (figure 3), the rotors being configured to be rotated in the same direction as each other (figure 4, i.e. the rotors (6) rotate in the same direction as indicated by arrows; page 1, lines 22-23), each rotor comprising a plurality of radially extending blunt impact members (figures 1 and 4, i.e. beater arms are blunt members (8));
wherein the plurality of radially extending rigid blunt impact members (8) are configured to rotate with the rotors (6)Commissioner for Patents Serial No.: 15/755,952Response Date: February 10, 2021RCE and Response to Office Action dated August 10, 2020Page 4such that the material is moved towards the longitudinally extending opening between the partial cylinders (page 1, line 109 to page 2, line 9, and page 2, lines 16-26, i.e. the material being processed is moved towards the longitudinal opening (2) by the rotating action of the impact members (8)) and is subjected to impacts that damage at least some of the contents of the material before the material is discharged from the outlet (page 2, lines 16-26 and lines 46-53, i.e. both lighter and heavier contents of the material are pulverized as said material travels through the apparatus; figure 4, i.e. the pulverized material is moved towards the outlet (21, 21’, 22)).
Recitations “mobile”, “for processing a crop residue to damage weed seeds therein”, “for receiving a feed of the crop residue”, “for providing the crop residue to a second housing portion of the housing”, and ‘for discharging the crop residue after it is processed” are intended use. Recitations of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art teaches the structures of the claimed invention, then the prior art is capable of performing the intended use, therefore, the prior art meets the In Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2111.02 and 2114(II).

Regarding claim 2, Dorn further discloses wherein the apparatus further comprises one or more blowers (figures 1 and 2, i.e. two blowers (19) located in the second portion (18, 18’) of the housing (1)) arranged to urge the material to move through the housing in a manner in which the speed of rotation of the impact members (page 1, lines 64-66, i.e. the impact members promote movement of material towards the outlet of the housing) and the speed of air movement by the one or more blowers is such that there is differentiated impacts of denser content in the material in relation to less denser content in the material (page 2, lines 26-34 and lines 46-53, i.e. lighter material are more influenced by the air movement created by the blowers (19) compared to heavier materials, which are subjected to more impacts due to residing in the housing for a longer duration of time).

Regarding claim 3, Dorn further discloses wherein at least one blower of the one or more blowers is in the form of a paddle of a spreader located at the second end of the elongate housing (figures 1 and 2, i.e. the blower (19) is a fan having paddles, which also direct the material towards the outlet (21, 21’, 22)).

Regarding claim 13, Dorn further discloses wherein the apparatus is configured so that the denser material is seeds which are retained in the housing until the seeds are sufficiently impacted so as to damage a substantial amount of seed in the crop residue before it exits the outlet and the less dense material is the remainder of the crop residue which has received fewer impacts than the seeds within the housing when it exits the outlet (page 2, lines 26-34 and lines 

Regarding claim 4, Dorn further discloses wherein the housing is shaped so that the internal face of the housing corresponds to the outer dimensions of the rotors (figure 3) and the impact members sweep crop residue along the internal face as the rotors rotate (page 2, line 4-9, i.e. centrifugal forces created by the rotation of the impact member urge the material outward, which is towards the internal face of the housing).

Regarding claim 5, Dorn further discloses wherein the housing is shaped so that it substantially follows the orbit of a tip of each of the impact members (figure 3); wherein the impact members are arranged to move at least a portion of the crop reside towards the outlet (page 1, lines 64-67).

Regarding claim 7, Dorn further discloses wherein there is a gap separating each of the two rotors from each other, radially extending from a sweep area of one or more tips of the impact members (figure 3, i.e. a gap located between the tip of the impact members (8) located at the longitudinal opening (2) of the housing (1)).

Regarding claim 10, Dorn further discloses wherein the plurality of impact members rotate with velocity so as to damage weed seeds in the material upon impact (page 1, lines 78-79, i.e. the rotating impact members (8) are designed to rotate and pulverize, damage coal or other material, which makes the impact members capable of damaging agricultural seeds, as 

Regarding claim 16, Dorn further discloses wherein the housing comprises a restricted opening at the outlet of the housing (Examiner notes that “the outlet” of the housing is interpreted as “the output” of the housing as discussed in Section 15.l of this Office Action; figure 2 and page 1, lines 92-93, i.e. the output (20) of the housing (1) comprises a restricted opening (20) formed by barriers that extend radially inwardly at the opening (20)).

Regarding claim 17, Dorn further discloses wherein the restricted opening is defined by a hole in an axial end wall of the housing (figure 2 and page 1, lines 92-93, i.e. an “annular inlet opening” is a hole located an end wall of the housing at the output (20)).

Regarding claim 19, Dorn further discloses wherein the restricted opening is in an inwardly projecting annulus (figure 2 and page 1, lines 92-93, i.e. a restricted opening formed at the output (20) of the housing via inwardly extending barriers at the opening of the output (20); figure 4, i.e. when said opening (20) is viewed from the second portion (20) of the housing, it resembles an inwardly projecting annulus).

Regarding claim 20,
Regarding claim 55, Dorn further discloses wherein each rigid blunt impact member (figure 3, element 8) comprises a radially extending flat face (figures 2 and 3, i.e. the impact members have an angled flat face) wherein the flat face extends parallel to the respective axis of the rotor from which the member radially extends (figure 2, i.e. each impact member (8) is extruded in a direction that is parallel to the axis of rotation of the rotor (6)).

Regarding claim 57, Dorn further discloses wherein a path of movement of the crop residue between the inlet and the outlet is free of a sieve that retains crop residue within the housing whilst the crop residue is of a size unable to pass the sieve (figures 1, 2, and 4, i.e. the apparatus does not contain a sieve).

Regarding claim 58, Dorn further discloses wherein the radially extending rigid blunt impact members are absent from the second housing portion (figure 1, i.e. no impact members (8) in the second portion (18, 18’) of the housing (1)).

Regarding claim 59, Dorn further discloses wherein the inlet (figures 1 and 2, element 12) is in the form of an aperture (page 1, lines 79-20, i.e. a port is an aperture) in a radially extending end wall of each partial cylinder (figure 1 as annotated below), the respective end wall being adjacent to a first of the impact members to direct the crop residue into the impact members and which blocks movement of the crop residue away from the rotors (figure 1 as annotated below, i.e. the inlet is aimed towards the first of impact members, where material is directed towards said first impact members; figures 1 and 2, i.e. the inlet is small hole in the end wall of the housing, which the end wall restrains the material from exiting the housing, thus blocking the material from moving away from the rotors; page 1, line 109 to page 2, line 9).

    PNG
    media_image1.png
    870
    764
    media_image1.png
    Greyscale

Annotated Figure 1 of Dorn

Regarding claim 60, Dorn further discloses wherein the radially extending end walls direct airflow created by rotation of the rotors radially of the respective rotor and towards the second end of the housing (figure 1 as annotated above; figure 2; page 1 line 109 to page 2, line 9; page 1, lines 64-67; and page 2, lines 27-34, i.e. the radial extending end walls enclose the impact members and rotors, which restrict the air flow to inside the housing, along with the rotation of the spreaders (19) via the rotors (6) creates airflow that urges the material towards the second end (18, 18’) of the housing).

Regarding claim 61
Regarding claim 62, Dorn further discloses wherein the outlet is open to permit discharge of processed crop residue irrespective of size (figure 4, i.e. the outlet (21, 21’, 22) resembles an open Y-pipe with no restrictions).

Regarding claim 63, Dorn further discloses wherein the elongate housing is arranged to be substantially horizontal (figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
It is noted that claims are rejected in the order of dependency and not in numerical order.
Claims 45, 47, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Dorn in view of Haskins (US 20090256375 A1).
Regarding claim 50, Dorn discloses the apparatus being mobile (figure 1, i.e. the apparatus having a circumferential flange with bolt holes, indicating that the apparatus can be unbolted transported, and reinstalled at different locations, i.e. being mobile). Dorn does not explicitly disclose wherein the apparatus is mounted to a wheeled chassis.
However, in the same field of endeavor, Haskins teaches a mill (figure 5, elements 122, 125), the mill comprising a wheeled chassis (figure 1), in order to easily transport and use the mill on-site at the facility of a business owner (paragraph 0011).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the apparatus of Dorn, being a mill, to include the wheeled chassis as taught by Haskins, in order to easily transport and use the mill on-site at the facility of a business owner (paragraph 0011).

Regarding claim 45, Dorn discloses an apparatus (figure 2) for processing material comprising:
an elongate housing (1) having an inlet (12) at a first end for receiving the material, the housing having two rotors (figure 1, element 6) arranged to rotate at an effective speed (page 1, lines 77-78, i.e. the apparatus has rotating impact members (8) that pulverize material, which 
wherein the effective speed is such that the plurality of radially extending impact members impact against the crop residue when rotating, so that a chaff material of the material is subjected to less impacts, without being milled (page 2, lines 27-34, i.e. lighter material are more influenced by the air flow within the housing, causing the lighter material to exit the housing at a faster rate compared to heavier material, which results in lighter material being subjected to less impacts), and the weed seeds of the material is subjected to relatively more impacts (page 2, lines 46-53, i.e. heavier material is less influenced by the internal airflow of the housing, resulting the heavier material residing in the housing for a longer duration, subjecting the heavier material to more impacts compared to the lighter material), thereby destroying a substantial proportion of the weed seeds in the material (page 1, lines 78-79, material is pulverized), and
the housing (1) having an outlet (figure 4, element 20) at a second end (figure 2, i.e. the outlet (20) is at a right end of the housing (1)) for discharging the material;
wherein the housing is shaped in the form of two intersecting cylinders (figure 3), spaced by a small distance from the radial ends of the blunt impact members (figure 3) such that in operation weeds seeds are swept back and forth between the cylinders into the oncoming path of the rotating blunt impact members (page 2, lines 16-26, i.e. the material is directed towards the opening (2), where it is impacted by other material and opposing impact members (8) due to the centrifugal forces created by the rotating impact members (8)).
Dorn does not disclose the housing being mounted on a vehicle base for movement through a crop field. However, in the same field of endeavor, Haskins teaches a mill (figure 5, elements 122, 125), the mill comprising a vehicle base (figure 1, i.e. a wheeled chassis is capable 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the apparatus of Dorn, being a mill, to include the vehicle base as taught by Haskins, in order to easily transport and use the mill on-site at the facility of a business owner (paragraph 0011).
Recitation “for processing a crop residue containing weed seeds” is intended use. Recitations of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art teaches the structures of the claimed invention, then the prior art is capable of performing the intended use, therefore, the prior art meets the claimed limitation. See In Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2111.02 and 2114(II).

Regarding claim 47, Dorn further discloses the apparatus further comprising a blower (figure 1, element 19) arranged to urge the chaff material of the crop residue through the housing to the outlet, with less influence on the weed seeds in the crop residue (page 1, lines 89-95, page 2, lines 27-34, and page 2, lines 46-53, i.e. lighter material are more influenced by the air flow within the housing, which results in the lighter material exiting the apparatus at a faster rate compared to the heavier material, which is retained in the housing for a longer duration and subjected to more impacts compared to the lighter material).



Regarding claim 48, Dorn further discloses wherein the housing comprises an inwardly directed annulus at the outlet such that the weed seeds are prevented from exiting the outlet of the housing along the perimeter wall of the housing (figures 2 and 4, i.e. the outlet (20) of the housing (1) has an inwardly projecting barrier, which structurally prevents heavier material from escaping the outlet, as heavier material would need to be further pulverized to be more influenced by the airflow and overcome the inwardly radially extending barrier and discharged).

Claims 52-54, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Dorn in view of McArdle et al. (hereinafter McArdle; US 5941467 A).
Regarding claim 52, Dorn discloses wherein the plurality of rigid blunt impact members comprise at least three of such rigid blunt impact members (figure 1, i.e. more than three impact members (8) present). Dorn does not disclose the impact members being arranged in a helical configuration.
However, in the same field of endeavor, McArdle teaches a mill (figure 2) comprising a housing configured as two partial cylinders (figure 5), the mill further comprising rotating impact members (52) being arranged in a helical configuration (figure 2, i.e. the impact members (52) are in helical configuration), in order to further promote the moving of the material towards the outlet of the mill (column 7, lines 22-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify the impact member arrangement of Dorn to resemble a helical arrangement as taught by McArdle, in order to further promote the moving of the material towards the outlet of the mill (column 7, lines 22-25).

Regarding claim 53, McArdle further teaches wherein the helical configuration comprises arranging the rigid blunt impact members sequentially in a progressive angular offset from each other (figure 2).

Regarding claim 54, McArdle further teaches wherein the helical configuration acts as a mechanism for moving air and crop residue from the first end towards the second end of the first housing portion (column 7, lines 22-25, i.e. the helical configuration of the impact members urge the material towards the outlet of the mill, where the rotation of the solid impact members inherently create air movement towards the direction of rotation).

Regarding claim 56, Dorn further discloses wherein each rigid blunt impact members comprises a rectangular cross section transverse to its length (figures 2 and 3, i.e. a transverse cross section of the impact member is rectangular).

Claims 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dorn in view of Howard, and evidentiary reference Wetstein (FR 1015467 A).
Regarding claim 23, Dorn discloses a method for processing material (figure 2), comprising:
receiving the material (page 1, line 109 to page 2, line 2) in an inlet (12) of a housing (1) in the form of two intersecting partial cylinders (figure 3) with a longitudinally extending opening (2) between the partial cylinders;
directing the material into a plurality of same direction rotating radially extending rigid blunt impact members (figures 1-3, i.e. radially extending rigid blunt impact members (8); page 1, line 109 to page 2, line 9);Commissioner for PatentsSerial No.: 15/755,952Response Date: February 10, 2021RCE and Response to Office Action dated August 10, 2020

subjecting the crop residue to impacts as or after it tangentially enters the opening between the intersecting partial cylinders so as to damage the material (page 2, lines 16-26, i.e. the centrifugal forces caused by the rotation of the impact members guides the material towards the opening (2) between the partial cylinders where the material is damaged; Furthermore, the two rotors (6) rotating in the same direction, inherently causes the material to be tangentially thrown into the opening of the cylinder via the impact members, as evidenced by Wetstein (figure 1, i.e. a mill having two rotors rotating the same direction that cause material to be tangentially thrown (i.e. arrows “F”) into an opening of two partial cylinders)); and
discharging the crop residue from the outlet of the housing after being impacted (page 1, lines 26-34, i.e. light material is discharged; page 2, lines 46-53, i.e. heavier material is pulverized and discharged).
Dorn discloses the apparatus processing coal and other material (page 1, line 78), but Dorn does not explicitly disclose the apparatus processing crop residue having seeds. However, in the same field of endeavor, Howard teaches a mill comprising a housing in the form of two intersecting partial cylinders, the mill further comprising plurality of radially extending rigid blunt impact members, wherein the mill is used to process agricultural material, including cotton seeds and grain, which are crop residue containing seeds.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to utilize the mill of Dorn to process crop residue having seeds as taught by Haskins, because utilizing an apparatus to perform a known work in one field of endeavor prompting variations of its use in the same field only involves routine skill KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(F).

Regarding claim 25, Dorn further discloses wherein the method further comprises directing the crop residue into the orbital path of the impact members (figure 1 and page 1, line 109 to page 2, line 9, i.e. the material as it is entered into housing is directed in the path of the rotating impact members (8)).

Regarding claim 26, the combination of Dorn and Howard teaches wherein the method further comprises the impact members causing damage to weed seeds present in the crop residue (Dorn: page 1, line 78, i.e. the apparatus damages material; Haskins: paragraph 0003, i.e. crop residue in the form of cotton seeds or grain is processed, which contains seeds).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dorn in view of Haskins, and Cox et al. (hereinafter Cox; US 20150059620 A1).
Regarding claim 24, Dorn does not disclose inclining the housing to retain the seeds in the housing. However, in the same field of endeavor, Cox teaches an apparatus (figure 1) comprising a cylindrical housing (12), a rotor (30) including plurality of impact members (28), where the housing is inclined at the side of the output end (figure 1, paragraph 0020) based on the material being processed, in order to increase the processing time of the material that resides in the housing of the apparatus (0029).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to incline the housing of Dorn at the output end as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725